

SUNCOKE ENERGY, INC.


Proposed Resolutions of the
Compensation Committee of the SunCoke Board of Directors for a Meeting to be
held on December 7, 2016


Approval of Amendment to Savings Restoration Plan


WHEREAS, SunCoke Energy, Inc., a Delaware corporation (the “Company”), maintains
the Savings Restoration Plan (the “Plan"); and


WHEREAS, the Compensation Committee (the "Committee”) now deems it advisable and
in the best interests of the Company to amend the Plan to reinstate employer
contributions under the Plan, effective January 1, 2017 and to authorize certain
additional employer contributions.


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended so that
effective January 1, 2017, Matching Employer Contributions and Safe Harbor
Employer Contributions will be credited under the Plan;


FURTHER RESOLVED, that the Committee hereby approves the Fourth Amendment to the
Plan as set forth in substantially the form attached hereto as Exhibit A;


FURTHER RESOLVED, that the Committee hereby approves the crediting of Additional
Employer Contributions to the Plan accounts of Participants who do not have
Matching Contributions credited to their Plan account with respect to any Bonus
earned for 2016, in an amount equal to 5% of such Participant's Bonus for 2016;
and


FURTHER RESOLVED, that the appropriate officers (each such officer being an
“Authorized Officer") of the Company, each with full power to act alone, be, and
hereby are, authorized, empowered and directed, on behalf of the Company and in
its name, to do all acts and things whatsoever as may be necessary or
appropriate to effect, or as such Authorized Officer may deem necessary or
desirable, in order to effectuate or carry out the purposes and intent of the
foregoing resolutions, including executing and filing all requisite papers,
documents and instruments; and that any and all actions heretofore taken by such
Authorized Officer in order to effectuate or carry out the purposes and intent
of the foregoing resolutions are hereby ratified, adopted and approved.




--------------------------------------------------------------------------------


EXHIBIT A




FOURTH AMENDMENT TO THE SUNCOKE ENERGY, INC. SAVINGS RESTORATION PLAN


WHEREAS, SunCoke Energy, Inc. (the “Company”) maintains the SunCoke Energy, Inc.
Savings Restoration Plan (the “Plan"); and


WHEREAS, the Company now deems it advisable and in the best interests of the
Company to amend the Plan to reinstate the crediting of Matching Employer
Contributions and Safe Harbor Employer Contributions under the Plan, effective
as of January 1, 2017.


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended, effective as
of January 1, 2017, as follows:


1.    Section 1B of Article IV of the Plan is amended to read as follows:


B. Method of Making Participant Contributions. For any calendar year for which a
participant has made an irrevocable election in accordance with subsection A
above, Participant Contributions, as determined above, will be withheld from
Eligible Compensation payable to the participant for each pay period with
respect to services performed in such pay period and credited to a book account
maintained for the participant by or on behalf of the participating employer as
of the date such amounts would otherwise have been paid to the participant.


2.
Section 2A of Article IV of the Plan is amended to read as follows:

A.    Matching Employer Contributions. A participant’s participating employer
shall maintain, or cause to be maintained, a book account for such participant
who has met the eligibility requirement of the SunCoke Plan to which the
participating employer shall credit an amount equal to 100% of the first 5% of
Eligible Compensation that the participant contributes to the Plan as
Participant Contributions during a calendar year (“Matching Employer
Contributions”). Matching Employer Contributions shall be credited to
participants' book accounts for each payroll period for which the related
Participant Contributions are credited to participants’ book accounts.


3.    Section 2B of Article IV of the Plan is amended to read as follows:


B.    Safe Harbor Employer Contributions. A participant's participating employer
shall maintain, or cause to be maintained, a book account for such participant
who has met the eligibility requirement of the SunCoke Plan to which the
participating employer shall credit an amount equal to 3% of the participant's
Eligible Compensation for the calendar year with respect to which the
participant makes Participant Contributions to the Plan for such calendar year
(“Safe Harbor Employer Contributions”). Safe Harbor Employer Contributions shall
be credited to participants' book accounts each payroll period for which the
related Participant Contributions are credited to participants’ book accounts.



--------------------------------------------------------------------------------


EXHIBIT A




IN WITNESS WHEREOF, this Fourth Amendment to the Plan is executed by the Company
this 7th day of December, 2016 effective as of January 1, 2017.




SUNCOKE ENERGY, INC.
sxc.jpg [sxc.jpg]


CH2\18981939.2

